DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive.
The Examiner notes that the prior art does not explicitly disclose the newly added steps of evaluating a patient’s splanchnic vascular capacitance without the use of an implanted device and not selecting a patient for therapy based on the evaluation. However, these steps are at least implicitly disclosed by the art and are common sense approaches commonly used in medical treatments.
Averina works on the principle that patients with heart failure (HF) have inadequately low perfusion of tissues and organs of the body (par. [0002]). In early stage HF, the body relies on numerous systems to maintain proper perfusion but these systems begin to break down and fail in later stage HF (par. [0002]). One such system is the control of blood volume redistribution which controls the flow of blood between the heart and the vascular beds, such as the splanchnic vascular bed. Averina further discloses the HF patients can benefit from neuromodulation therapy where fluid can be controllably steered from the heart to the splanchnic vascular bed and vice/versa (par. [0140]). In one scenario, if the blood volume in the splanchnic vascular bed is determined to be below a desirable level, stimulation can be applied to provide splanchnic vasodilation and thus increase the splanchnic blood volume (par. [0140]). The Examiner notes here that in medical practice, treatments that target a certain symptom or condition are only applied to patient’s recognized as suffering from that symptom or condition. For instance, treatments for high blood pressure are given to patients known to exhibit high blood pressure; epilepsy drugs are given to patient with a known history of epilepsy; cancer treatment is applied to patients with cancer. One would not expect the application of hypertension treatment to a cancer patient with no history of high blood pressure or cancer drugs to a patient without cancer. Likewise, a common sense approach and interpretation of Averina would lead one to understand that therapy targeting the splanchnic vascular bed to increase splanchnic blood volume would only be applied/proscribed for a patient identified as in need of increasing the splanchnic blood volume. The Examiner notes it would be unreasonable to assume that the treatment regimen of Averina would be applied to a patient having a perfectly normal and adequate blood volume redistribution system. Performing unnecessary medical procedures on such a patient would most certainly expose a physician to medical malpractice. In summary, identifying an abnormal condition and selecting a patient for a therapy that targets said condition when the condition is present would appear to be an implicit and inherent part of any treatment regimen. Likewise, withholding a therapy for treating the condition from a patient when the condition is not present would also appear to be an implicit and inherent part of any possible treatment regimen. The Examiner contends this is common practice in the medical field and is not a new method/practice devised by Applicant.
Alternatively, the Examiner notes that splanchnic blood volume abnormalities are known symptoms/abnormalities associated with HF. The following references all disclose that abnormal splanchnic blood volume and blood volume redistribution in general are known to be associated with HF.

Puntawangkoon et al. “ Reduced peripheral arterial blood flow with preserved cardiac output during submaximal bicycle exercise in elderly heart failure.” 

Burchell et al. “Chemohypersensitivity and Autonomic Modulation of Venous Capacitance in the Pathophysiology of Acute Decompensated Heart Failure.”, see Abstract

Fallick et al. “Sympathetically Mediated Changes in Capacitance: Redistribution of the Venous Reservoir as a Cause of Decompensation”, pp. 670-671

Therefore, if not implicit or inherent in the Averina reference, the Examiner notes the prior art (Puntawangkoon, Burchell, Fallick)  teaches the identification/correlation of heart failure to abnormalities in splanchnic blood volume (venous capacitance, venous reservoir, etc.) and the prior art (Averina) teaches reduction in HF symptoms by using neuromodulation to control blood flow to and from the splanchnic vascular bed as needed. One of ordinary skill in the art could have combined the elements of identifying HF patients with impaired blood volume control with the method of treating a patient with a therapy to normalize and regulate blood volume shifts to and from the venous reservoir. The results of identifying a condition and providing a treatment for the known condition would have been highly predictable and expected by one of ordinary skill in the art. As such, while the Examiner notes the amended portion of the claim is implicitly disclosed by Averina, the combination of Averina with the prior art of (Puntawangkoon, Burchell or Fallick) would have bene obvious to one of ordinary skill in the art and would be combinable according to known methods to yield the predictable result of identifying and treating a medical condition, in this case abnormal blood volume distribution control.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 19, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Averina et al. (2011/0022127) in view of Farazi (8,676,326), further in view of Vase et al. (2014/0067003).
Regarding Claims 1, 3, 19, 20 and 23, Averina discloses treating heart failure (HF) symptoms in patients diagnosed with congestive heart failure/ a risk of pulmonary edema (par. [0002-0005, 0088]) with electrical neuromodulation delivered by an implantable device 105 (Fig. 1) comprising the step of monitoring a splanchnic blood volume (par. [0139], which equates to Applicant’s claimed “splanchnic vascular capacitance”. Particularly, Applicant’s specification states the terms “venous reservoir”, “unstressed volume” and “vascular capacitance” are interchangeable terms that refer to the blood volume that resides mainly in the splanchnic vascular bed (see par. [0017] of PGPUB 2019/0175912, which is the PGPUB of the present application). Therefore, the term “splanchnic vascular capacitance” refers to the amount of blood that can be stored in the splanchnic vascular bed. Returning to Averina, the splanchnic blood volume is determined via impedance measurements and a reversible nerve blocking therapy can be applied to the splanchnic region when the cardiac blood volume indicator is below a threshold, i.e. the capacitance is below normal (par. [0147]). The type of stimulation applied to the sympathetic and/or parasympathetic system is one that inhibits, i.e. blocks, nerve activity (par. [0148]) for the purpose of causing vasodilation or vasoconstriction resulting in the increase/decrease of splanchnic blood volume, i.e. increases/decreases splanchnic vascular capacitance (see also par. [0120, 0122]). This results in improved hemodynamic performance for patients with heart failure. Averina does not discloses first testing the nerve blocking therapy for efficacy before  long term application of the therapy and does not explicitly state the greater splanchnic nerve is the nerve that is blocked.
However, Farazi discloses the greater splanchnic nerve controls the amount of vasoconstriction and vasodilation in the splanchnic vascular bed (col. 5, lines 29-49) and therefore targeting this nerve with stimulation will provide the predictable result of altering the baroreflex of the vascular bed by causing vasoconstriction or vasodilation (col. 15, lines 38-49).
Additionally, Vase discloses applying test stimulations to a target site for regulating the baroreflex of a patient, the process comprising the steps of selecting a first site and stimulation parameters set; monitoring a result of the stimulation; testing a new site and stimulation parameter set; monitoring the result of stimulation; and repeating this process until an optimal hemodynamic response is obtained for the purpose of determining the stimulation location and parameter set that provides the most effective result (par. [0032]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Averina reference to include targeting the greater splanchnic nerve for stimulation, as taught and suggested by Farazi, and to include applying test stimulations and monitoring the results of said stimulations, as taught and suggested by Vase, for the purpose of efficiently targeting the baroreflex response of the splanchnic vascular bed and for providing optimized stimulation that obtains the desired hemodynamic response.
With respect to the steps of evaluating a patient without the use of an implanted medical device and determining whether or not to treat the patient based on the evaluation, the Examiner notes that the prior art does not explicitly disclose the newly added steps. However, these steps are at least implicitly disclosed by the art and are common sense approaches commonly used in medical treatments.
Averina works on the principle that patients with heart failure (HF) have inadequately low perfusion of tissues and organs of the body (par. [0002]). In early stage HF, the body relies on numerous systems to maintain proper perfusion but these systems begin to break down and fail in later stage HF (par. [0002]). One such system is the control of blood volume redistribution which controls the flow of blood between the heart and the vascular beds, such as the splanchnic vascular bed. Averina further discloses the HF patients can benefit from neuromodulation therapy where fluid can be controllably steered from the heart to the splanchnic vascular bed and vice/versa (par. [0140]). In one scenario, if the blood volume in the splanchnic vascular bed is determined to be below a desirable level, stimulation can be applied to provide splanchnic vasodilation and thus increase the splanchnic blood volume (par. [0140]). The Examiner notes here that in medical practice, treatments that target a certain symptom or condition are only applied to patient’s recognized as suffering from that symptom or condition. For instance, treatments for high blood pressure are given to patients known to exhibit high blood pressure; epilepsy drugs are given to patient with a known history of epilepsy; cancer treatment is applied to patient’s with cancer. One would not expect the application of hypertension treatment to a cancer patient with no history of high blood pressure or cancer drugs to a patient without cancer. Likewise, a common sense approach and interpretation of Averina would lead one to understand that therapy targeting the splanchnic vascular bed to increase splanchnic blood volume would only be applied/proscribed for a patient identified as in need of increasing the splanchnic blood volume. The Examiner notes it would be unreasonable to assume that the treatment regimen of Averina would be applied to a patient having a perfectly normal and adequate blood volume redistribution system. Performing unnecessary medical procedures on such a patient, such as invasive surgery for implanting a device inside the body, would most certainly expose a physician to medical malpractice. In summary, first identifying an abnormal condition in a patient and then selecting the patient for an invasive therapy that targets said condition when the condition is present would appear to be an implicit and inherent part of any treatment regimen. Likewise, withholding a therapy for treating the condition from a patient when the condition is not present (and not performing surgery to install the device for providing the therapy) would also appear to be an implicit and inherent part of any possible treatment regimen. The Examiner contends this is common practice in the medical field and is not a new method/practice devised by Applicant.


Claims 2, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Averina et al. (2011/0022127) in view of Farazi (8,676,326), further in view of Vase et al. (2014/0067003) and Toth et al. (2017/0231490). Averina discloses applying neurostimulation to a patient with HF in order to increase splanchnic blood volume which results in myocardium stretching. This stretching induces the release of atrial natriuretic peptide (ANP) that causes vasodilation (par. [0134]). Additionally, while the combination of Averina, Farazi and Vase discloses the testing of stimulation parameters to determine an optimal stimulation regimen, they fail to discloses performing an orthostatic stress test, a fluid challenge, an exercise test or a drug challenge to assess stimulation efficacy.
However, Toth discloses performing a stress test while applying stimulation for the purpose of determining a change in sensitivity to ANP receptors which can be used to determine the success rate of a denervation procedure (par. [0159, 0162]) (which a reversible nerve lock falls within since this results in a temporary denervation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Averina, Farazi and Vase combination to include performing a stress test adjunctive to stimulation as taught and suggested by Toth, for the purpose of determining change sin sensitivity to ANP receptors which aid in the determination of a successful nerve block.

Alternatively, claims 1, 3, 4, 19, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Averina et al. (2011/0022127) in view of Farazi (8,676,326), further in view of Vase et al. (2014/0067003) and Fallick et al. “Sympathetically Mediated Changes in Capacitance: Redistribution of the Venous Reservoir as a Cause of Decompensation”.
Regarding Claims 1 and 3, Averina discloses treating heart failure (HF) symptoms in patients diagnosed with congestive heart failure/ a risk of pulmonary edema (par. [0002-0005, 0088]) with electrical neuromodulation delivered by an implantable device 105 (Fig. 1) comprising the step of monitoring a splanchnic blood volume (par. [0139], which equates to Applicant’s claimed “splanchnic vascular capacitance”. Particularly, Applicant’s specification states the terms “venous reservoir”, “unstressed volume” and “vascular capacitance” are interchangeable terms that refer to the blood volume that resides mainly in the splanchnic vascular bed (see par. [0017] of PGPUB 2019/0175912, which is the PGPUB of the present application). Therefore, the term “splanchnic vascular capacitance” refers to the amount of blood that can be stored in the splanchnic vascular bed. Returning to Averina, the splanchnic blood volume is determined via impedance measurements and a reversible nerve blocking therapy can be applied to the splanchnic region when the cardiac blood volume indicator is below a threshold, i.e. the capacitance is below normal (par. [0147]). The type of stimulation applied to the sympathetic and/or parasympathetic system is one that inhibits, i.e. blocks, nerve activity (par. [0148]) for the purpose of causing vasodilation or vasoconstriction resulting in the increase/decrease of splanchnic blood volume, i.e. increases/decreases splanchnic vascular capacitance (see also par. [0120, 0122]). This results in improved hemodynamic performance for patients with heart failure. Averina does not explicitly disclose evaluating a patient’s splanchnic vascular capacitance without using the implanted medical device and determining whether to select the patient for therapy based on the evaluation. Additionally, Averina does not disclose first testing the nerve blocking therapy for efficacy before  long term application of the therapy and does not explicitly state the greater splanchnic nerve is the nerve that is blocked.
The Examiner notes that splanchnic blood volume abnormalities are 
known symptoms/abnormalities associated with HF (Fallick, pp. 670-671). Thus, the Examiner notes the prior art of Fallick teaches the identification/correlation of heart failure to abnormalities in splanchnic blood volume (venous capacitance, venous reservoir, etc.) and the prior art (Averina) teaches reduction in HF symptoms by using neuromodulation to control blood flow to and from the splanchnic vascular bed as needed. One of ordinary skill in the art before the invention was filed could have combined the elements of identifying HF patients with impaired blood volume control with the method of treating a patient with a therapy to normalize and regulate blood volume shifts to and from the venous reservoir. The results of identifying a condition and providing a treatment for the known condition would have been highly predictable and expected by one of ordinary skill in the art. As such, while the Examiner notes the amended portion of the claim is implicitly disclosed by Averina, the combination of Averina with the prior art of Fallick would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and would be combinable according to known methods to yield the predictable result of identifying and treating a medical condition, in this case abnormal blood volume distribution control in HF patients.
Furthermore, Farazi discloses the greater splanchnic nerve controls the amount of vasoconstriction and vasodilation in the splanchnic vascular bed (col. 5, lines 29-49) and therefore targeting this nerve with stimulation will provide the predictable result of altering the baroreflex of the vascular bed by causing vasoconstriction or vasodilation (col. 15, lines 38-49).
Additionally, Vase discloses applying test stimulations to a target site for regulating the baroreflex of a patient, the process comprising the steps of selecting a first site and stimulation parameters set; monitoring a result of the stimulation; testing a new site and stimulation parameter set; monitoring the result of stimulation; and repeating this process until an optimal hemodynamic response is obtained for the purpose of determining the stimulation location and parameter set that provides the most effective result (par. [0032]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Averina reference to include targeting the greater splanchnic nerve for stimulation, as taught and suggested by Farazi, and to include applying test stimulations and monitoring the results of said stimulations, as taught and suggested by Vase, for the purpose of efficiently targeting the baroreflex response of the splanchnic vascular bed and for providing optimized stimulation that obtains the desired hemodynamic response.

Claims 2, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Averina et al. (2011/0022127) in view of Farazi (8,676,326), further in view of Vase et al. (2014/0067003), Fallick et al. “Sympathetically Mediated Changes in Capacitance: Redistribution of the Venous Reservoir as a Cause of Decompensation” and Toth et al. (2017/0231490). Averina discloses applying neurostimulation to a patient with HF in order to increase splanchnic blood volume which results in myocardium stretching. This stretching induces the release of atrial natriuretic peptide (ANP) that causes vasodilation (par. [0134]). Additionally, while the combination of Averina, Farazi and Vase discloses the testing of stimulation parameters to determine an optimal stimulation regimen, they fail to discloses performing an orthostatic stress test, a fluid challenge, an exercise test or a drug challenge to assess stimulation efficacy.
However, Toth discloses performing a stress test while applying stimulation for the purpose of determining a change in sensitivity to ANP receptors which can be used to determine the success rate of a denervation procedure (par. [0159, 0162]) (which a reversible nerve lock falls within since this results in a temporary denervation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Averina, Farazi, Vase and Fallick combination to include performing a stress test adjunctive to stimulation as taught and suggested by Toth, for the purpose of determining change sin sensitivity to ANP receptors which aid in the determination of a successful nerve block.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/           Primary Examiner, Art Unit 3792